Citation Nr: 1234121	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  00-24 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 to January 1975, and from November 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated August 1999, the RO denied the Veteran's claim for service connection for an eye disorder.  By decision dated February 2005, the Board confirmed the denial.  The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court) which vacated the Board's determination in an October 2007 memorandum decision.  

In addition, the Veteran has appealed a September 2006 rating action that denied his claim for an increased rating for a low back disability.  

This case was previously before the Board in November 2008 and again in April 2011, and was remanded for additional development of the record.  

In its April 2011 determination, the Board also denied claims for service connection for hypertension and obesity, as well as claims for increased ratings for an overactive bladder, chronic right knee strain and for post-traumatic stress disorder.  This decision, accordingly, is limited to the issues set forth on the preceding page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In a statement dated August 2012, the Veteran indicated he was receiving treatment at VA hospital 598 and that there was medical evidence relevant to his claim.  The Board notes a review of Virtual VA did not reflect any current VA treatment records.

In light of the Veteran's claim there are additional records pertinent to his claims, the Board is of the opinion additional development is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and request he provide the names, addresses and dates of treatment (VA and non-VA) from whom he has received treatment for eye and low back disabilities since 2010.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.

2.  Following completion of the above, the RO should review the evidence and determine whether the appellant's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



